Order denying motion to reopen proceeding reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent of sending the matter to the Special Term for the taking of testimony and a determination of the compensation to be made to the appellant for damage parcel No. 18, and, upon such determination, for the amendment of the final order in this proceeding accordingly. In our opinion, on the admitted facts, the appellant is entitled to an award for the reasonable value of damage parcel No. 18. It has not lost its right to such an award by reason of the *716provisions of the Civil Practice Act  or by laches, and the other parties to this proceeding are not necessary parties to this motion. Lazansky, P. J., Kapper, Carswell, Scudder and Tompkins, JJ., concur.